Holdom, P. J., dissenting. The undisputed fact that plaintiff was consciously aware of the approach of the train and made no effort to inform himself on which track it was proceeding, when the slightest glance would have revealed its location, in my judgment fastens upon plaintiff negligence proximately causing the accident, and that the negligence of defendant in not warning plaintiff of the change in running the train, while a contributing cause, was not the proximate cause of the accident. The assumption by plaintiff ■ that the custom of running the train would not be varied was unwarranted, and his so assuming constituted want of due care on his part for his own safety.